         Case 1:20-cv-03010-APM Document 208 Filed 09/03/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                 HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.




 State of Colorado, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03715-APM

 v.                                                 HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.


                                     JOINT STATUS REPORT

       In accordance with the Court’s Minute Order dated August 31, 2021, Defendant Google

LLC ("Google") and non-party Microsoft Corporation ("Microsoft") submit the following Joint

Status Report.

       Google and Microsoft have further conferred and have reached agreement on the eight

disputed search strings described in their previous joint submission (ECF 188). They have

further agreed on a substantial completion deadline of October 20, 2021 for Microsoft’s custodial

document production to Google in response to Google's April 13, 2021 and July 19, 2021

subpoenas to Microsoft, with the understanding that Microsoft shall make material custodial
        Case 1:20-cv-03010-APM Document 208 Filed 09/03/21 Page 2 of 3




document productions to Google on a weekly basis prior to that date, 1 and shall produce

approximately 60% of the responsive, non-privileged custodial documents to be produced by

October 11, 2021.



Dated: September 3, 2021                      Respectfully submitted,

                                              By: /s/ John E. Schmidtlein
                                              John E. Schmidtlein (D.C. Bar No. 441261)
                                              Benjamin M. Greenblum (D.C. Bar No. 979786)
                                              Colette T. Connor (D.C. Bar No. 991533)
                                              Williams & Connolly LLP
                                              725 12th Street, NW
                                              Washington, DC 20005
                                              Tel: 202-434-5000
                                              jschmidtlein@wc.com
                                              bgreenblum@wc.com
                                              cconnor@wc.com

                                              Susan A. Creighton (D.C. Bar No. 978486)
                                              Franklin M. Rubinstein (D.C. Bar No. 476674)
                                              Wilson Sonsini Goodrich & Rosati P.C.
                                              1700 K St, NW
                                              Washington, DC 20006
                                              Tel: 202-973-8800
                                              screighton@wsgr.com
                                              frubinstein@wsgr.com

                                              Mark S. Popofsky (D.C. Bar No. 454213)
                                              Ropes & Gray LLP
                                              2099 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              Tel: 202-508-4624
                                              Mark.Popofsky@ropesgray.com

                                              Counsel for Defendant Google LLC




1
 Microsoft intends to make weekly productions to Google barring any unforeseen issues (e.g.,
outages).
                                                2
Case 1:20-cv-03010-APM Document 208 Filed 09/03/21 Page 3 of 3




                            By: /s/ Caroline Simons
                            Caroline Simons (pro hac vice)
                            Orrick, Herrington & Sutcliffe LLP
                            22 Berkeley Street
                            Suite 2000
                            Boston, MA 02116
                            Tel: 617-880-1800
                            csimons@orrick.com

                            Amy W. Ray
                            Haley P. Tynes
                            Orrick, Herrington & Sutcliffe LLP
                            Columbia Center
                            1152 15th Street, N.W.
                            Washington, D.C. 20005
                            Tel: 202-339-8400
                            amyray@orrick.com
                            htynes@orrick.com
                            Counsel for Non-Party Microsoft Corporation




                              3
